EXHIBIT 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

     This First Amendment to Employment Agreement (the "Amendment") is made and
entered into effective as of December 21, 2007, by and between The Neiman Marcus
Group, Inc., a Delaware corporation ("NMG"), Neiman Marcus, Inc., a Delaware
corporation (formerly known as Newton Acquisition, Inc.) ("Parent") and Burton
M. Tansky (the "Executive").

W I T N E S S E T H:

     WHEREAS, NMG, Parent, Executive and Newton Acquisition Merger Sub, Inc., a
Delaware corporation ("Merger Sub") entered into an Employment Agreement
effective as of October 6, 2005 (the "Employment Agreement"); and

     WHEREAS, Merger Sub merged with and into NMG on or about October 6, 2005,
and as a result of such merger the separate existence of Merger Sub thereafter
ceased and NMG continued as the surviving corporation; and

     WHEREAS, NMG, Parent and the Executive now desire to amend the Employment
Agreement to revise the term of the Employment Agreement;

     NOW, THEREFORE, in consideration of the premises, the parties do hereby
agree as follows:

     1.      Paragraph 1(k) of the Employment Agreement is hereby amended and
restated in its entirety as follows:

   

     (k)   "Good Reason" means any of the following actions if taken without the
Executive's prior consent: (i) any material failure by NMG to comply with its
obligations under Paragraph 5 (Compensation and Related Matters); (ii) any
material failure by NMG to comply with its obligations under Paragraph 20
(Assumption by Successor); (iii) a substantial reduction in the Executive's
responsibilities or duties except in accordance with the terms of this
Agreement; (iv) any relocation of Executive's principal place of business of 50
miles or more, other than normal travel consistent with past practice, or any
requirement that Executive engage in excessive business-related travel in a
manner inconsistent with past practice in any material respect; (v) the
reduction in title of the Executive as Chief Executive Officer or his reporting
relationships, except in accordance with the terms of this Agreement; or (vi) a
material breach of this Agreement by NMG.

   

     2.     Paragraph 3 of the Employment Agreement is hereby amended and
restated in its entirety as follows:

   

     3.   Term. Unless sooner terminated as provided in this Agreement, the term
of the Agreement shall commence on the Effective Date and extend until the end
of the day immediately preceding the fifth anniversary thereof (the "Employment
Term"), provided that the Employment Term shall automatically be extended for
successive one year periods thereafter, unless at least six months prior to the
commencement of any such one year period, either party provides written notice
to the other that the Employment Term shall not be so extended. The Executive's
employment will end upon the expiration of the Employment Term, but the end of
the Executive's employment in that circumstance shall not constitute a
termination of employment by either party under this Agreement or give rise to
any of the obligations of NMG that arise under this Agreement as a result of a
termination of employment.

   

     3.     Paragraph 4 of the Employment Agreement is hereby amended and
restated in its entirety as follows:

 

             

4.

Position and Duties.

       

   (a)    During the Employment Term, the Executive shall serve as the Chief
Executive Officer of NMG and Parent.  In such capacity, the Executive, subject
to the ultimate control and direction of the Board and the Board of Directors of
Parent ("Parent Board"), shall have and exercise direct charge of and general
supervision over the business and affairs of NMG.  In addition, the Executive
shall have such other duties, functions, responsibilities, and authority as are
from time to time delegated to the Executive by the Board; provided, however,
that such duties, functions, responsibilities, and authority are reasonable and
customary for a person serving in the same or similar capacity of an enterprise
comparable to NMG.  The Executive shall report and be accountable to the Board
and the Parent Board.  The Executive and NMG acknowledge that one purpose of
this Agreement is to provide for a smooth and orderly transition to a new chief
executive officer in the future.  Accordingly, during the Employment Term the
Executive agrees to work with reasonable diligence to identify a successor to
the position of Chief Executive Officer of NMG and Parent.  Nothing in this
Agreement, however, prohibits the Board from undertaking its own search for a
successor to the positions.  During the Employment Term, the Executive shall
serve as a member of the Board and shall be appointed to the Parent Board and
any other entity substantially all of whose assets consist of NMG capital stock.

     

   (b)    During the Employment Term, the Executive shall devote his full time,
skill, and attention and his best efforts to the business and affairs of NMG to
the extent necessary to discharge fully, faithfully, and efficiently the duties
and responsibilities delegated and assigned to the Executive in or pursuant to
this Agreement, except for usual, ordinary, and customary periods of vacation
and absence due to illness or other disability.  Notwithstanding the foregoing,
the Executive may (i) subject to the approval of the Board, serve as a director
or as a member of an advisory board of a noncompeting company, (ii) serve as an
officer or director or otherwise participate in non-profit educational, welfare,
social, religious and civil organizations, including, without limitation, all
such positions and participation in effect as of the Effective Date, and
(iii) manage personal and family investments; provided, however, that any such
activities as described in (i), (ii) or (iii) of the preceding provisions of
this paragraph do not significantly interfere with the performance and
fulfillment of the Executive's duties and responsibilities as an executive of
NMG in accordance with this Agreement.

     

   (c)    In connection with the Executive's employment by NMG under this
Agreement, the Executive shall be based at the principal executive offices of
NMG in Dallas, Texas, except for such reasonable travel as the performance of
the Executive's duties in the business of NMG may require.

     

   (d)    All services that the Executive may render to NMG or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.

   

     4.     Paragraph 5(a) of the Employment Agreement is hereby amended and
restated in its entirety as follows:

   

   (a)    Base Salary.  During the Employment Term, NMG shall pay to the
Executive for his services under this Agreement an annual base salary ("Base
Salary"). At the Effective Date, the Base Salary shall be $1,300,000.00.  The
Base Salary will be reviewed annually and is subject to adjustment at the
discretion of the Board, but in no event shall NMG pay the Executive a Base
Salary less than that set forth above during the Employment Term.  The Base
Salary shall be payable in installments in accordance with the general payroll
practices of NMG, or as otherwise mutually agreed upon.

   

     5.     Paragraph 5(d) of the Employment Agreement is hereby amended and
restated in its entirety as follows:

   

   (d)    Employee Benefits and Perquisites.  During the Employment Term, the
Executive will be entitled to (i) participate in all employee benefit plans,
programs, and arrangements that are generally made available by NMG to its
senior executives, including without limitation NMG's life insurance, long-term
disability, and health plans and (ii) the perquisites and other fringe benefits
that are made available by NMG to its senior executives generally and to such
perquisites and fringe benefits that are made available by NMG to the Executive
in particular, subject to any applicable terms and conditions of any specific
perquisite or other fringe benefit.  NMG agrees that the employee benefit plans,
programs and arrangements and perquisites and other fringe benefits that are
made available to the Executive during the Employment Term will not be
materially diminished in the aggregate from those benefit plans, programs and
arrangements and perquisites and fringe benefits made available immediately
prior to the Effective Date.  The Executive agrees to cooperate and participate
in any medical or physical examinations as may be required by any insurance
company in connection with the applications for such life and/or disability
insurance policies.

   

     6.     Paragraph 5(e) of the Employment Agreement is hereby deleted in its
entirety, with such paragraph reserved for future use.

 

     7.     The portion of the second sentence of Paragraph 7(e) of the
Employment Agreement preceding the proviso is hereby amended and restated as
follows:

   

In addition, subject to the Executive's execution of a mutual release and waiver
of claims against NMG in the form attached as Exhibit B, NMG will pay the
Executive a lump-sum payment equal to: the Prorated Bonus plus (A) if such
termination is not a Change of Control Resignation, three (3) times the sum of
the Executive's Base Salary and Target Bonus in effect on the Employment
Termination Date, or (B) if such termination is a Change of Control Resignation,
two (2) times the sum of the Executive's Base Salary and Target Bonus in effect
on the Employment Termination Date;

   

     8.     Paragraph 7(f) of the Employment Agreement is hereby amended and
restated in its entirety as follows:

   

   (f)    Welfare Benefits. If, on or following the second anniversary of the
Effective Date, the Executive's employment with NMG or any Affiliates of NMG
ends on account of a termination by NMG for any reason other than for death or
Cause, or a termination by the Executive for Good Reason, the Executive will
receive the benefits described in Paragraph 3b of the Change of Control
Agreement, provided that the "Welfare Continuation Period" shall be reduced to 2
years if such termination is a Change of Control Resignation.

   

     9.     The Executive and NMG acknowledge that this Amendment does not
eliminate or reduce the obligations of either party under any portion of
Paragraph 8 or Paragraph 9 of the Employment Agreement. Moreover, with respect
to Paragraph 8(b) of the Employment Agreement, NMG continues to acknowledge and
agree that the Executive must have and continue to have throughout his
employment the benefits and use of its and its Affiliates' (as defined in the
Employment Agreement) goodwill and Confidential Information (as defined in the
Employment Agreement) in order to properly carry out his responsibilities. NMG
accordingly promises upon execution and delivery of this Amendment to provide
the Executive immediate access to new and additional Confidential Information
beyond the Confidential Information to which he previously has been provided
access and to authorize him to engage in activities that will create new and
additional Confidential Information not currently in existence.

 

     10.     Except as otherwise specifically set forth herein, all other terms
and conditions of the Employment Agreement shall remain in full force and
effect.

 

     IN WITNESS WHEREOF, NMG, and Parent have caused this Amendment to be
executed on each entities behalf by its duly authorized officer, and the
Executive has executed this Amendment, on this the 21st day of December, 2007.

 

   

THE NEIMAN MARCUS GROUP, INC.

       

By:

  /s/ Nelson A. Bangs







 

Its:

Senior Vice President







         

NEIMAN MARCUS, INC.

       

By:

  

/s/ Nelson A. Bangs







 

Its:

Senior Vice President







               

EXECUTIVE

         

  /s/ Burton M. Tansky







   

Burton M. Tansky

